                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


PAOLA CANAS, LINA POSADA,
JESSICA BURCIAGA, JAIME
EDMONDSON, and ROSIE JONES,

     Plaintiffs,

v.                                    Case No. 3:16-cv-393-J-32JRK

FLASH DANCERS, INC. and
MICHAEL TOMKOVICH,

     Defendants.



BROOKE TAYLOR aka Brooke
Johnson, LAURIE ANN YOUNG,
MALU LUND, SARA
UNDERWOOD, and JAMIE
EASON aka Jamie Middleton,

     Plaintiffs,

v.                                    Case No. 3:16-cv-394-J-32JRK

M.T. PRODUCTIONS IN
JACKSONVILLE, INC. and
MICHAEL TOMKOVICH,

     Defendants.


                             ORDER
      This case is before the Court on Plaintiffs’ Motion to Enforce Defendants’

Compliance with Settlement Agreement, (Doc. 55), and Plaintiffs’ Motion to File

Settlement Agreement Figures Under Seal, (Doc. 56). Defendants responded to

Plaintiffs’ motion to enforce the settlement. (Doc. 57).

      Upon review, the parties never had a “meeting of the minds” on all

essential terms of their settlement agreement. See State v. Family Bank of

Hallandale, 623 So. 2d 474, 480 (Fla. 1993). Plaintiffs believed that the models

excluded from the settlement agreement would be able to continue their claims,

whereas Defendants believed that the excluded models were required to dismiss

their claims—both of which are reasonable interpretations of the negotiations.

(See Docs. 55-2; 55-6; 57-2). 1 Absent mutual assent, no enforceable agreement

was ever formed. Hallandale, 623 So. 2d at 480.

      Accordingly, it is hereby

      ORDERED:

      1. Plaintiffs’ Motion to Enforce Defendants’ Compliance with Settlement

Agreement (Doc. 55) is DENIED. 2




      1 While this issue apparently does not pertain to the case before this Court, the
settlement of this case was part of a “global settlement” including other cases.
      2 It is not clear whether this Court would have jurisdiction to enforce a
settlement agreement as it pertains to cases pending in other courts, but the Court
need not reach this issue.


                                          2
      2. Plaintiffs’ Motion to File Settlement Agreement Figures Under Seal

(Doc. 56) is DENIED as moot.

      3. The parties have to November 30, 2018 to determine whether they

will settle this case or go to trial. If the parties are unable to settle this case,

then not later than December 6, 2018, the parties shall jointly inform the

Court of their requested trial term.

      DONE AND ORDERED in Jacksonville, Florida this 29th day of

October, 2018.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

jb
Copies to:

Counsel of record




                                         3
